DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “A pry bar” in the preamble and “the plate” in line 2 should be corrected as --The [[A]] pry bar-- and --the elongated fulcrum plate-- respectively for clarity.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the fulcrum plate” in line 2 should be corrected as --the elongated fulcrum plate-- for clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the fulcrum plate” in line 2 should be corrected as --the elongated fulcrum plate-- for clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “the fulcrum plate” in line 2 should be corrected as --the elongated fulcrum plate-- for clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the fulcrum plate” in line 2 should be corrected as --the elongated fulcrum plate-- for clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the fulcrum plate” in line 2 should be corrected as --the elongated fulcrum plate-- for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that the shaft is at least 12 inches long. However, claim 1 (which upon claim 12 depends) recites “an elongated shaft at least 12 inches long” in line 2. Claim 9 does not recite any further structural limitations of the instant invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,926,985 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-3 recite claimed limitations of claims 1-11 of the instant application.
It is noted that claims 1-2 of ‘985 recite that an elongated oval fulcrum plate has a lateral width of 1/7 to 3/8 of inch and a length of substantially 3 inches. Though ‘985 does not recite that the shaft is at least 12 inches long (52 inches long for claim 10 and between 12 and 52 inches long for claim 11), and that the elongated fulcrum plate is at least 4 inches long (claims 2 and 6) or at least 6 inches long (claim 4), 2 ¾ inches wide and 5 ½ inches long (claim 3), or 2 ½ inches wide (claim 5), it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.04 II.A.). In this case, the general structures claimed in the instant application are recited in the claims 1-3 of ‘985, and the claims 1-3 of ‘985 recite that the instant invention does the intended use which is also recited in claims 1-3 of ‘985. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dimension of the limitations as recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skach (US 2005/0173685 A1), Harpell (US 2007/0252117 A1), Kurtz (US 2009/0230369 A1), Allen (US 2010/0115705 A1), Stone (US 8,658,063 B1), Brown (US 8,955,827 B2), Allen (US D737650 S), and Knox (D752935 S) teach similar pry bars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723